DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2 and 15-21 are pending.
Claims 1, 3-14, and 22-23 were cancelled.
Claim 21 is withdrawn as being directed to a non-elected invention, the election having been made on 2/10/2021.
Claims 2 and 15-20 have been examined.

Priority
This application has PRO 62/827,386 filed on 04/01/2019.

Sequence Compliance 
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. 

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
The peptide formula X0GHEEPCGX8SHKSFCLNGGLCYX22IPTX26PSPFCRCVX35NYTGARCEX44VFL presented in claim 2 and in the specification (the peptide formula at page 2, line 30; page 7, line 7; page 15, line 21) should be immediately followed by its SEQ ID NO.

    PNG
    media_image1.png
    207
    595
    media_image1.png
    Greyscale

Although the claimed peptide formula appears to be SEQ ID NO: 2 shown above, the peptide sequence of SEQ ID NO: 2 itself is not in compliance with peptide sequence rules because Xaa1 can be only a single amino acid, not a dipeptide, tripeptide, tetrapeptide, or an embedded peptide sequence shown as follows. Appropriate correction is required.

    PNG
    media_image2.png
    123
    659
    media_image2.png
    Greyscale

(ii) The tetrapeptide GGGS in claim 2 and in the specification (at page 2, line 31; page7, line 8; page 15, line 22; page 37, line 9) should be immediately followed by “(SEQ ID NO: 20)”.
In order to satisfy the sequence rules requirements, Applicant needs to provide an amendment to the instant claims and specification to include reference to the appropriate 
In case of any new sequences not properly identified in the instant specification, Applicant is required to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a new or substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821(e) or 1.821(f) or 1.821(g) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification and claims wherever a reference is made to that sequence. For rules interpretation Applicant may call (571) 272-2533. See M.P.E.P. 2422.04.

Please direct all replies to the United States Patent and Trademark Office via one (1) of the following:
1. Electronically submitted through EFS-Bio (<http://www.uspto.gov/ebc/efs/downloads/documents.htm>, EFS Submission User Manual - ePave)
2. US Postal Service:
Commissioner for Patents
PO Box 22313-1450
Alexandria, VA 22313-1450
3. Hand carry, Federal Express, United Parcel Service, or other delivery service:
U.S. Patent and Trademark Office
Mail Stop Sequence
Customer Window, Randolph Building
401 Dulany Street
Alexandria, VA 22314

Withdrawn Rejection
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Harari et al. in view of Harari et al. is withdrawn because applicant cancelled claim 1.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Harari-WO in view of Harari-2, in view of Zhang et al. and in view of Shepard et al. and further in view of Napal et al. is withdrawn because the cancellation of SEQ ID NO: 14 overcomes the rejection.
The rejection of claims 2, 15, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Harari et al. in view of Harari et al., in view of Zhang et al. and in view of Shepard et al. is withdrawn because applicant amendment to claim 2 as X8=P, X22=Q, X26=I, X35=E, and X44=K overcomes the rejection of record.
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Harari et al., in view of Harari et al., in view of Zhang et al. and in view of Shepard et al. and further evidenced by Hobbs et al. (Oncogene. 2002; 21: 8442-8452.) is withdrawn because applicant amendment to claim 2 as X8=P, X22=Q, X26=I, X35=E, and X44=K overcomes the rejection of record.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 is unclear with respect to its claim scope. The peptide formula of SEQ ID NO: 2 defines X8 is E or P, X22 is Q or V, X26 is F or I, X35 is E or A, and X44 is H, K, or E, but the wherein clause further defines X8 is P, X22 is Q, X26 is I, X35 is E, and X44 is K. Whether the amino acid residues of X8, X22, X26, X35 and X44 should be interpreted broadly as defined by SEQ ID NO: 2 or interpreted narrowly as defined by the wherein clause rendering the metes and bounds of claim 2 indefinite. Claims 15 and 18-20 are rejected as depending on claim 2. MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under  or , second paragraph is appropriate.”
For compact prosecution purposes, claim 2 is interpreted according to the narrower scope (X8 is P, X22 is Q, X26 is I, X35 is E, and X44 is K).

Allowable Subject Matter
Claim 16 is objected to because the elected peptide species of SEQ ID NO: 18 is free of the art but depends on the rejected claim 2. The independent claim 17 directed to a peptide of SEQ ID NO: 18 is allowable. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Claim 17 is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
23-July-2021
/Soren Harward/Primary Examiner, Art Unit 1631